In re Hyorth, Daniel F.; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “G”, No. 276-390.
Granted. The enhancement of relator’s sentences appears to be contrary to our holdings in State ex rel. Porter v. Butler, 573 So.2d 1106 (La.1991), and State v. Scherer, 411 So.2d 1050 (La.1982). Accordingly, the sentences are set aside and the case is remanded to the district court for resentencing in light of these decisions.
DENNIS, J., not on panel.